In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Westchester County (Facelle, J.), entered October 2, 1990, as granted the defendant’s motion to dismiss the complaint for lack of personal jurisdiction.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the complaint as the record presents no basis to exercise jurisdiction over the defendant, a non-domiciliary of this State (see, CPLR 302). Thompson, J. P., Harwood, Balletta, Rosenblatt and Eiber, JJ., concur.